DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

2.	Claims 1, 2, 3, 5, 8, 12, 14, 15, 16, 17, 18, 19, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kreisel et al. (US 5,537,479) in view of Tomar (US 2016/0205479).
	Regarding claim 1, Kreisel teaches an audio speaker for projecting sound into a listening space, comprising: a frame supporting a plurality of drivers electrically connected to operate in common acoustic phase (see fig. 1a, 4a, 14, col. 30, line 49-col. 31, line 10. The speaker system has a frame supporting a plurality of drivers connected in-phase).
	Kreisel disclose a plurality of drives in a housing frame being inward and outward (see 1a, 4a). However, Kreisel does not disclose the plurality of drivers including an inner group of drivers and an outer group of drivers at least partially surrounding the inner group of drivers, wherein the outer group of drivers includes at least two drivers with at least one the two drivers being a rearward facing driver.  
	Tomar teaches the plurality of drivers including an inner group of drivers and an outer group of drivers at least partially surrounding the inner group of drivers, wherein the outer group of drivers includes at least two drivers with at least one the two drivers being a rearward facing driver (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing.).

	It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel to incorporate speaker configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward.

Regarding claim 2, Kreisel teaches the audio speaker of claim 1, wherein each of the plurality of drivers is substantially the same size (see fig. 1a, col. 17, lines 65-col. 18, line 2. The speakers are identical drivers.).   

Regarding claim 3, Kreisel disclose identical being inward and outward speakers. Kreisel does not disclose the audio speaker of claim 1, wherein the inner group of drivers includes at least one rearward facing driver. 
Tomar teaches wherein the inner group of drivers includes at least one rearward facing driver (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having one or more drivers facing in both direction in the housing.).
The combination of Tomar to Kreisel will teach the speaker configuration with a plurality of speakers being one or more on each side of the housing. As well as the speakers being in phase as taught be both Kreisel and Tomar.



Regarding claim 5, Kreisel disclose identical being inward and outward speakers. Kreisel does not disclose the audio speaker of claim 1, wherein the inner group of drivers includes at least one rearward facing driver and the outer group of drivers includes at least one rearward facing driver. 
Tomar teaches wherein the inner group of drivers includes at least one rearward facing driver and the outer group of drivers includes at least one rearward facing driver (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having one or more drivers facing in both direction in the housing.).
The combination of Tomar to Kreisel will teach the speaker configuration with a plurality of speakers being one or more on each side of the housing. As well as the speakers being in phase as taught be both Kreisel and Tomar.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel to incorporate speaker configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward.


Regarding claim 8, Kreisel does not teach the audio speaker of claim 1, wherein the frame is flat. 
Tomar teaches wherein the frame is flat (see fig. 6a-6b. The housing is a flat frame.).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel to incorporate a flat speaker frame for the plurality of speakers in a configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward as configured on the flat frame.

Regarding claim 12, Kreisel does not teach the audio speaker of claim 1, wherein the plurality of drivers are arranged in an M x N array, wherein N represents the number of drivers in the inner group of drivers and is at least 1 and M represents the number of drivers in the outer group of drivers and is at least 5.  
Tomar teaches wherein the plurality of drivers are arranged in an M x N array, wherein N represents the number of drivers in the inner group of drivers and is at least 1 and M represents the number of drivers in the outer group of drivers and is at least 5 (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing. The arrangement can be 1 to 5 arrangement by configuration of the speakers. Thus Tomar would teach the array.).

It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel to incorporate speaker configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward.

Regarding claim 14, Kreisel teaches speakers arranged inner and outer configuration (see fig. 1a and 4a). Kreisel does not teach the audio speaker of claim 1, wherein the inner group of drivers includes a single driver.  
Tomar teaches wherein the inner group of drivers includes a single driver (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing. The arrangement can be in arrangement of a single driver of the inner group by configuration of the speakers.).
The combination of Tomar to Kreisel will teach the speaker configuration with a plurality of speakers being two or more on each side of the housing as well as inner and outward speakers in the housing.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel to incorporate speaker configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward.

Regarding claim 15, Kreisel teaches speakers arranged inner and outer configuration (see fig. 1a and 4a). Kreisel does not teach the audio speaker of claim 1, wherein the plurality of drivers further includes an intermediate group of drivers at least partially surrounding the inner group of drivers.  
Tomar teaches wherein the plurality of drivers further includes an intermediate group of drivers at least partially surrounding the inner group of drivers (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing. The arrangement can be in arrangement of drivers of the inner group by configuration of the speakers as well as outer speakers configured with the inner group.).
The combination of Tomar to Kreisel will teach the speaker configuration with a plurality of speakers being two or more on each side of the housing as well as inner and outward speakers in the housing.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel to incorporate speaker configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward.




Tomar teaches wherein each of the drivers in the intermediate group of drivers is rearward facing (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing. The arrangement can be in arrangement of drivers of the inner group by configuration of the speakers with the configuration of the outer group.).
The combination of Tomar to Kreisel will teach the speaker configuration with a plurality of speakers being two or more on each side of the housing as well as inner and outward speakers in the housing.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel to incorporate speaker configuration as a group of speakers being facing inward and outward. The modification provides the configuration as to how the speakers can be arranged as to a group being inward and a group being outward.


Regarding claim 17, Kreisel teaches the audio speaker of claim 1, wherein the frame is enclosed by an air space chamber (see fig. 1a and 4a. The housing is enclosed by an air space chamber.). 

(see fig. 1a and 4a. The housing is an enclosure for that is frame supported.). 


Regarding claim 19, Kreisel teaches the audio speaker of claim 18, further comprising a loading driver positioned within the air space chamber (see fig. 1a and 4a. The housing is an enclosure in which a driver is housed in the framed enclosure in the air space chamber for that is frame supported.). 
  

Regarding claim 21, Kreisel teaches speakers arranged inner and outer configuration (see fig. 1a and 4a). Kreisel does not teach the audio speaker of claim 1, wherein each of the drivers in the outer group of drivers is rearward facing.  
Tomar teaches wherein each of the drivers in the outer group of drivers is rearward facing (see fig. 6a-6b, ¶ 0027. The housing of fig. 6A-B, disclose drivers a group of drivers face inward  and have a group of drives that faces outward. Thus having two or more drivers facing in both direction in the housing. The arrangement can be in arrangement of drivers of the inner group by configuration of the speakers with the configuration of the outer group.).
The combination of Tomar to Kreisel will teach the speaker configuration with a plurality of speakers being two or more on each side of the housing as well as inner and outward speakers in the housing.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel to incorporate .


3.	Claims 4, 6, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kreisel et al. (US 5,537,479) in view of Tomar (US 2016/0205479) in further view of Nakamura (US 5,590,214).
	Regarding claim 4, Kreisel and Tomar do not teach the audio speaker of claim 3, wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space.  
	Nakamura teaches wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space (see fig. 1-2, 4-6, col. 3, lines 47-54.The speakers are in a housing in an angle relative to a listening space.). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel and Tomar to incorporate speaker angle. The modification provides the configuration as to how the speakers can be arranged and angle as to speaker setup to the listening position. 


Regarding claim 6, Kreisel and Tomar do not teach the audio speaker of claim 5, wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space.  
 (see fig. 1-2, 4-6, col. 3, lines 47-54.The speakers are in a housing in an angle relative to a listening space.). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel and Tomar to incorporate speaker angle. The modification provides the configuration as to how the speakers can be arranged and angle as to speaker setup to the listening position. 

Regarding claim 7, Kreisel and Tomar do not teach the audio speaker of claim 1, wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space.  
	Nakamura teaches wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space (see fig. 1-2, 4-6, col. 3, lines 47-54.The speakers are in a housing in an angle relative to a listening space.). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel and Tomar to incorporate speaker angle. The modification provides the configuration as to how the speakers can be arranged and angle as to speaker setup to the listening position. 

  
4.	Claims 9, 11, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kreisel et al. (US 5,537,479) in view of Tomar (US 2016/0205479) in further view of Inagaki (US 2006/0233402).
	Regarding claim 9, Kreisel and Tomar do not teach the audio speaker of claim 1, wherein the frame is spherical. 
(see fig. 2. The housing is a spherical speaker system.).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel and Tomar to incorporate spherical speaker housing. The modification provides the configuration as to how the speakers can be arranged in a spherical housing. 

Regarding claim 11, Kreisel  teaches the audio speaker of claim 1, wherein the outer group of drivers is arranged around the inner group of drivers (see fig. 1a, 4a. The speakers are formed around each other, being inner and outer speakers.).
Kreisel and Tomar do not teach wherein the outer group of drivers is arranged in a circular formation around the inner group of drivers.  
Inagaki teaches  wherein the outer group of drivers is arranged in a circular formation around the inner group of drivers (see fig. 2. The housing is a spherical speaker system. The spherical system has multiple speakers arranged all around.).
The combination of Inagaki to Kreisel and Tomar would teach the configuration of speakers arranged based on Kreisel and Inagaki.
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel and Tomar to incorporate spherical speaker housing. The modification provides the configuration as to how the speakers can be arranged in a spherical housing. 





	Inagaki teaches  wherein the frame is spherical (see fig. 2. The housing is a spherical speaker system.).
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel and Tomar to incorporate spherical speaker housing. The modification provides the configuration as to how the speakers can be arranged in a spherical housing. 



Regarding claim 20, Kreisel teaches speakers arranged inner and outer configuration (see fig. 1a and 4a). Kreisel and Tomar do not teach Kreisel and Tomar do not teach audio speaker of claim 1, wherein each of the drivers in the outer group of drivers is supported by the frame at a greater distance from a plane in the listening space than each of the drivers in the inner group of drivers.  
Inagaki teaches  wherein each of the drivers in the outer group of drivers is supported by the frame at a greater distance from a plane in the listening space than each of the drivers in the inner group of drivers (see fig. 2. The housing is a spherical speaker system. The spherical system has multiple speakers arranged all around. The arrangement are at different distances on the sphere. Therefore being obvious of different distance from one speaker to another.).
The combination of Inagaki to Kreisel and Tomar would teach the configuration of speakers arranged based on Kreisel and Inagaki.
. 


5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kreisel et al. (US 5,537,479) in view of Tomar (US 2016/0205479) in further view of Inagaki (US 2006/0233402) in further view of Nakamura (US 5,590,214).
	Regarding claim 10, Kreisel, Tomar and Inagaki do not teach the audio speaker of claim 9, wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space.  
	Nakamura teaches wherein each of the plurality of drivers is supported by the frame at a unique angle relative to a plane in the listening space (see fig. 1-2, 4-6, col. 3, lines 47-54.The speakers are in a housing in an angle relative to a listening space.). 
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention made to modify Kreisel and Tomar to incorporate speaker angle. The modification provides the configuration as to how the speakers can be arranged and angle as to speaker setup to the listening position. 



Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651